Exhibit 3.2 AMENDED AND RESTATEDBYLAWS OF NEWPORT CORPORATION A Nevada Corporation (as adopted August 16, 2010) ARTICLE I OFFICES Section 1. Principal Offices. (a) The Corporation shall have a registered agent, who may be either an individual or corporation, resident or located in the State of Nevada, in charge of its registered office in said state. The registered agent shall be chosen by and serve at the pleasure of the Board of Directors and shall hold office until a successor is chosen and qualified. (b) The principal office for transaction of the business of the Corporation shall be located in the City of Irvine, California; provided that the Board of Directors shall have full power and authority to change the principal corporate office to another location at any time and from time to time. Section 2. Other Offices. The Corporation may also have offices at such other places both within and without the State of Nevada as the Board of Directors may from time to time determine or the business of the Corporation may require. Section 3. Records at Registered Office. The Corporation shall cause a certified copy of its Articles of Incorporation and all amendments thereto, of its Bylaws and all amendments thereto, and a statement setting forth the name and address of the transfer agent for the Corporation to be kept at its registered office in the State of Nevada. Section 4. Books. The books of the Corporation may be kept within or without the State of Nevada as the Board of Directors may from time to time determine or the business of the Corporation may require. ARTICLE II MEETING OF STOCKHOLDERS Section 1. Actions at Meetings. All actions which the stockholders are entitled to take pursuant to law, the Articles of Incorporation or these Bylaws, shall be taken at an annual or special meeting of the stockholders convened in accordance with this Article II.
